Citation Nr: 0005668	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-24 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for patellofemoral 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

2. Entitlement to an increased rating for patellofemoral 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1978 and from January 1980 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the RO 
which granted service connection for patellofemoral syndrome 
of the right knee and for patellofemoral syndrome of the left 
knee and assigned a noncompensable evaluation for each of 
these disabilities from December 1, 1993.  In February 19996, 
the veteran appeared and gave testimony at an RO hearing 
before a hearing officer.  In a decision of March 1996, the 
hearing officer assigned a 10 percent evaluation for 
patellofemoral arthritis of the right knee, and assigned a 10 
percent evaluation for patellofemoral arthritis of the left 
knee, both effective from December 1, 1993.  

The Board remanded this case in September 1998 for further 
development of the record.  That development having been 
completed, the case is before the Board for appellate 
consideration at this time.  


FINDINGS OF FACT

1. The veteran's service-connected right knee disability is 
manifest by a full range of motion, but with some pain; 
there is no subluxation or instability of the right knee.  


2. The veteran's service-connected left knee disability is 
manifested by a 10 degree limitation of flexion, no 
limitation of extension, and pain at 130 degrees of 
flexion; there is no subluxation or instability of the 
left knee.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 4,40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5257, 
5260, 5261 (1999)

2. The criteria for an evaluation in excess of 10 percent for 
a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 4,40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5257, 
5260, 5261 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it finds the veteran's claims 
for increased ratings for patellofemoral arthritis of the 
right knee and patellofemoral arthritis of the left knee to 
be "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that these claims are plausible.  All relevant 
facts pertaining to these claims have been developed to the 
extent possible, and no further assistance to the veteran is 
required to satisfy the VA's duty to assist him in the 
development of these claims as mandated by 38 U.S.C.A. 
§ 5107(a).  

II. Factual Basis  

On VA medical examination in January 1994, evaluation of the 
knees revealed full forward active and passive range of 
motion in both knees.  There was no anterior, posterior, 
medial, or lateral instability.  There was no rotational 
instability.  There was marked crepitus on patellofemoral 
movement.  The Lachman's and pivot shift were negative.  X-
rays of the knees did not reveal evidence of degenerative 
joint disease.  The diagnoses included bilateral 
patellofemoral arthritis with no functional limitation at 
this examination.  

In December 1994 the veteran was seen as an outpatient at a 
military facility for bilateral knee pain assessed as due to 
bilateral chondromalacia.  VA clinical records reflect 
occasional outpatient treatment in 1994 and 1995 for 
bilateral knee pain generally assessed as due to bilateral 
chondromalacia.  The veteran was briefly hospitalized by the 
VA in December 1995 for arthroscopic evaluation of his left 
knee.  He also underwent resection of the left medial plica 
and hypertrophic synovium of the anteromedial compartment.  


During private treatment in February 1996 for bilateral knee 
pain the veteran said that his left knee was more bothersome 
than his right knee.  Examination showed a normal gait.  
There was from 0 to 125 degrees of motion in both knees with 
mild anterior pain on maximal flexion.  It was reported that 
there was 2+ patellofemoral crepitus.  Tenderness was noted 
the distal poles and the medial borders of both patellas.  
There was no joint line tenderness, patellar hypermobility or 
apprehension.  There was no instability of the knees with 
varus, valgus, and drawer testing.  The McMurray's sign was 
negative, as was the pivot shift.  X-rays showed some 
narrowing of the lateral patellofemoral joint cartilage 
spaces and slight osteophyte formation.  The diagnosis was 
bilateral knee pain secondary to patellofemoral degenerative 
arthritis.  

On a February 1996 RO hearing, the veteran said that he had a 
great deal of knee pain on undertaking daily activities such 
as driving, climbing stairs, and walking.  He said that he 
had to give up participating in sports because of bilateral 
knee pain.  The knee pain was described as a grabbing pain 
like a toothache.  He said that he took pain medication in 
the morning and an antiinflammatory at night.  The veteran 
testified that he frequently had sleeping problems due to his 
knee pain.  He also said that he got only temporary relief 
from pain in the left knee following his 1995 surgery.  

On an official examination in October 1998, the veteran said 
that his knee pain made it difficult for him to function at 
his job as a social worker.  He said that he had stiffness in 
the knees for about 10 minutes in the morning and had knee 
pain all day, every day.  The pain was made worse by weight 
bearing.  There was no locking or swelling but there was 
thick popping.  He said that the left knee gave way worse 
than the right.  He also said that he could walk for 15 
minutes and stand for 30 minutes.  Evaluation revealed the 
knees to be tender to flexion at 140 degrees on the right and 
at 130 degrees on the left.  There was no instability, 
weakness or incoordination noted but the veteran's gait was 
described as antalgic.  (The veteran was 6 feet 4 inches tall 
and weighed 291 pounds.)  The quadriceps and hamstrings had 
full strength.  X-rays were said to be normal.  The examining 
physician said that there was pain on undertaking movement 
and the severity of this manifestation affected the veteran 
functionally, particularly at work.  It was said that the 
pain that the veteran experienced while driving to see his 
clients affected his job significantly as did pain on weight 
bearing.  The diagnosis was bilateral patellar femoral 
arthritis.  

II. Legal Analysis  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's right knee disability and left knee disability 
may be evaluated under Diagnostic Code 5257 based on 
recurrent subluxation or instability and under Diagnostic 
Codes 5260 and 5261 based on limitation of flexion  or 
extension.  

Under the provisions of 38 C.F.R.§ 4.71, Diagnostic Code 
5257, a 10 percent evaluation may be assigned for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or instability of the knee.  

Under the provisions of Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is assigned if knee flexion is limited to 
45 degrees or if knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned if knee flexion is limited 
to 30 degrees or if knee extension is limited to 15 degrees.  
A 30 percent evaluation is assigned if knee flexion is 
limited to 15 degrees or if knee extension is limited to 20 
degrees.  

Under Diagnostic Code 5003, where arthritis of a major joint 
results in any limitation of motion at all, a 10 percent 
rating is provided.  

38 C.F.R.§ 4.59 (1999) provides that it is the intent of the 
rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability and as 
entitled to the minimum compensable rating for the joint.  

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995) that held, essentially, that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
diagnostic code provides for a rating based on limitation of 
motion.  Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  

The most recent VA orthopedic examination reveals that the 
veteran has full motion in the right knee and minimal 
limitation of left knee flexion, with pain reported at the 
extremes of motion in both knees.  A full range of motion of 
the knee is from the 0 degree (full extension) position to 
140 degrees (full flexion) position.  38 C.F.R. § 4.71 Plate 
II.  The Board notes that the examiner on the veteran's most 
recent VA examination found that he had significant 
occupational impairment due to knee pain.  However, in the 
Board's opinion, such is encompassed in the 10 percent 
ratings currently assigned for the veteran's right knee and 
left knee disabilities.  The reported pain began at the 
extreme angle of flexion in each knee.  There was no weakness 
or instability in either knee.  The left knee meets the 
requirements for a compensable rating under Diagnostic Code 
5003.  It does not meet the requirements for a compensable 
rating under Diagnostic Codes 5260 or 5261.  The right knee 
does not meet the requirements for a compensable rating under 
Diagnostic Codes 5003, 5260 or 5261.  It can be said to 
warrant a compensable rating under the provisions of 
38 C.F.R. § 4.59.  Neither knee disorder warrants a rating in 
excess of 10 percent under 38 C.F.R. §§ 4.40 or 4.45 because 
there is no weakness or incoordination and the pain or 
fatigue pain exists only at the position of full or nearly 
full position of flexion of each knee.  

While the veteran has complained of giving way in the knees, 
especially in the left knee, the recent record contains no 
clinical evidence of knee subluxation or instability.  There 
was no finding of instability or subluxation in the veteran's 
knees on his most recent VA examination in September 1998.  
At that time, the knees were reported to be stable.  Since 
that is the case, the criteria for a separate compensable 
evaluation based on recurrent subluxation or instability in 
the right knee and a separate compensable evaluation based on 
recurrent subluxation or instability in the left knee under 
the provisions of Diagnostic Code 5257 are not met in this 
case.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9-98 
(August 1998).  



ORDER

An increased rating for patellofemoral arthritis in the right 
knee is denied.  


An increased rating for patellofemoral arthritis in the left 
knee is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

